Exhibit 12(b) Mark W. Yusko, Chairman, President and Trustee, and Mark B. Vannoy, Treasurer of Morgan Creek Global Equity Long/Short Institutional Fund (the “Fund”), each certify that: 1. This Form N-CSR filing for the Fund (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. By: /s/ Mark W. Yusko Mark W. Yusko Chairman, President and Trustee Date: June 4, 2014 By: /s/ Mark B. Vannoy Mark B. Vannoy Treasurer Date: June 4, 2014
